It appeared in evidence that the plaintiff, when an infant, apparently about eight days old, was placed in a barn by some person unknown; that the defendant, then a girl of about twelve years of age, found him there, conveyed him home, and has kept possession of him ever since; treating him with humanity, but claiming him as her slave. The plaintiff was of an olive color, between black and yellow, had long hair and a prominent nose. The case was argued by L. Henderson for the plaintiff and Haywood for the defendant; after which the following observations were made to the jury.
I acquiesce in the rule laid down by the defendant's counsel, with respect to the presumption of every black person being a slave. It is so, because the negroes originally brought to this country *Page 167 
were slaves, and their descendants must continue slaves until manumitted by proper authority. If, therefore, a person of that description claims his freedom, he must establish his right to it by such evidence as will destroy the force of the presumption arising from his color.
But I am not aware that the doctrine of presuming against liberty has been urged in relation to persons of mixed blood, or to those of any color between the two extremes of black and white; and I do not think it reasonable that such a doctrine should receive the least countenance. Such persons may have descended from Indians in both lines, or at least in the maternal; they may have descended from a white parent in the maternal line or from mulatto parents originally free, in all which cases the offspring, following the condition of the mother, (189) is entitled to freedom. Considering how many probabilities there are in favor of the liberty of these persons, they ought not to be deprived of it upon mere presumption, more especially as the right to hold them in slavery, if it exists, is in most instances, capable of being satisfactorily proved.
Verdict that the plaintiff is free.
NOTE. — See Scott v. Williams, 12 N.C. 376.
Cited: Nichols v. Bell, 46 N.C. 34.
WILMINGTON DISTRICT, May Term, 1802.